      Case 3:20-cv-01665-L-BK Document 8 Filed 08/28/20                 Page 1 of 2 PageID 49




                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

CHRISTOPHER HAMES, SR.,                             §
#19060141,                                          §
                                                    §
                 Petitioner,                        §
                                                    §
v.                                                  §         Civil Case No. 3:20-CV-1665-L-BK
                                                    §
LORIE DAVIS-DIRECTOR TDCJ-CID,                      §
                                                    §
                 Respondent.                        §

                                                ORDER

       On July 20, 2020, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 7) was entered, recommending that the court dismiss without

prejudice this habeas action brought pursuant to 28 U.S.C. § 2241 for lack of subject matter jurisdiction.

No objections to the Report were filed as of the date of this order.

       Having reviewed the pleadings, file, record in this case, and Report, the court determines that the

findings and conclusions of the magistrate judge are correct, and accepts them as those of the court.

Accordingly, the court dismisses without prejudice this action for lack of subject matter jurisdiction.

       The court prospectively certifies that any appeal of this action would not be taken in good faith.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court accepts

and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable merit

and would therefore be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event of

an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed in forma

Order – Page 1
      Case 3:20-cv-01665-L-BK Document 8 Filed 08/28/20                 Page 2 of 2 PageID 50




pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth Circuit. See Baugh,

117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 28th day of August, 2020.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
